                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       SACV 18-02242-AG(ADSx)                              Date      April 3, 2019
 Title          Okeisha L. Austin v. DRA, Inc., et al.




PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                             Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                       LACK OF PROSECUTION


       On March 11, 2019. the Court granted Defendants’ Motion to Dismiss, gave Plaintiffs
until April 1, 2019 to file an amended complaint. As of this date and time, no amended
complaint has been filed.

        The Court, on its own motion, hereby ORDERS Plaintiff, to show cause in writing no
later than April 12, 2019, why this action should not be dismissed for lack of prosecution. As
an alternative to a written response by plaintiffs, the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

X        Plaintiff’s First Amended Complaint

X        Notice of Voluntary Dismissal (FRCivP 41)

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiffs is due.


                                                                                     -        :        -
                                                   Initials of Deputy Clerk    mku
cc:

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
